Whiteie-ld, O. L,
delivered the opinion of the court.
There is no evidence whatever of any partnership between G. W. Staple and the other two persons, W. II. Staple and Geisler. Learned counsel for appellant state that the peremptory instruction was given by the learned circuit judge not on the ground that there was a partnership, but on the other count in the declaration — that G. W. Staple had become a guarantor of the past indebtedness of the Troy Laundry, amounting to some $262.02. This contention turns exclusively upon the construction placed upon the following letter and reply, before setting out which it will be necessary merely to say that the Troy Laundry, a partnership consisting of W. II. Staple and Geisler, got into failing circumstances and was due the appellee company $262.02 for arrearages of water charges. - The manager of the appellee company, ascertaining the situation, wrote the letter and received the answer set out below. The only connection shown by the evidence between G. W. Staple, and his brother, W. II. Staple, is that W. II. Staple was the younger and only brother of G. W. Staple, that G. W. Staple had furnished the money necessary to enable W. II. Staple and Geisler to buy the plant originally, and had subsequently loaned him other sums of money, and that, when the crash came, W. II. Staple and Geisler executed a deed of trust to G. W. Staple to *854secure him in payment of the sums of money advanced by him to his brother, W. IT. Staple. The correspondence referred to is as follows:

Waterworks to Staple.

“Vicksburg, Miss., December 5, 1904.
“G. W. Staple, Meridian, Miss. — Dear Sir: We have just been down to the Troy Laundry to see about the account the laundry owes us, and your brother tells us you are now the proprietor, and that it was understood you were to pay the water company’s bills for the past and future as long as you run the plant. The amount that is due up to December 1, 1904, is $262.02. Part of this has been used since you have been the proprietor. We told your brother this morning that if you would give us your guaranty in writing or in notes payable along to suit you, provided it was not less than $20 a week, we were willing to wait and let it be paid in that way; otherwise, we would have to shut off the water and bring suit at once. But, before taking action, we will wait a few days on you. Kindly let us hear from you by return mail.
“Yours truly,
“Vicksburg Waterworks Co.,
“M. O. Crumpler, Mgr.”

Staple to Waterworks.

“Meridian, Miss., December 7, 1904.
“The Vicksburg Waterworks, Vicksburg, Mississippi — ■ Dear Sir: I have your letter "and hasten to answer the same. I expect to come over there in a few days, and am now arranging my affairs so I can come. I would like to talk over this matter with you personally. I pay fifteen cents a thousand gallons, and that has always been considered ample by the water company here. I understand that your price is something over twice this. Don’t you think you can make me a reduction ? However, I will call on you as soon as I get there and see *855about tbe matter. As to present I would like for you to do this: You call on my brother each Monday morning, and ask him for the amount right there. I would like you to be a little easy on him by making it $15. If he pays a part, draw on me on that day for the balance due for the preceding week; and if he pays all, let it go at that. When I do not pay the drafts so made out, or arrange otherwise to protect you, then turn off the water, or whatever is proper in the case, and you can commence this arrangement on next Monday. Trusting this will be satisfactory to you, I am,
“Yours truly,
“Geo. W. Staple/'’
What occurred after this correspondence was the failure of W. H. Staple to pay the $20 on two occasions, and the payment of the same upon draft being made upon him by Geo. W. Staple to appellee. The appellant says that he expected to go over to Vicksburg in a few days, that- he would like, when he got there, to talk this matter over personally with Mr. Crumpler, and that he thought the appellee was charging too much for its water, and then concludes by directing him, for the present, to call on his brother every Monday morning, and ask him (the brother), as the debtor, for the amount, and then adds that, if his brother did not pay, Crumpler might draw on him for the balance due — not for arrearages, but for the balance due for the preceding week — and then finally says that, if he did not pay the drafts so made, Crumpler could proceed as he chose. All this 'was a mere tentative and provisional arrangement, from which we do not think there can be deduced any undertaking on the part of G. W. Staple definitely and certainly to become a guarantor for the indebtedness of the Troy Laundry. On the whole case there should have been a peremptory instruction to find for the defendant.

Reversed and remanded.